Citation Nr: 0731274	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1978 to 
January 1986 and October 1986 to May 1992.  The veteran also 
has Reserve service since 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of service connection for right knee disability, 
left knee disability and diabetes mellitus type II are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected hemorrhoids are not large or 
thrombotic, irreducible, and with excessive redundant tissue 
evidencing frequent recurrences; with persistent bleeding 
with secondary anemia; or with fissures.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.114, Diagnostic Code 7336 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board notes that the veteran's claim for service 
connection for hemorrhoids was granted in the August 2003 
rating decision and was evaluated as noncompensable.  The 
veteran disagreed with the evaluation of this now service-
connected disability.  Since the veteran's claim was 
initially one for service connection, which has been granted, 
the Board finds that VA's obligation to notify the veteran 
was met as the claim for service connection was obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the veteran was subsequently provided 
notice of what is needed to establish a disability rating and 
an effective date for the award of benefits.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the claims file.  The veteran 
did not identify receiving any treatment at a VA medical 
facility.  The veteran did identify private medical treatment 
records, which were obtained.  The veteran also submitted 
some private medical treatment records himself.  In addition, 
the veteran submitted some excerpts from his Reserve service 
medical records, but these do not relate to the issue being 
decided herein.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examination in May 2004. 
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's hemorrhoid 
since he was last examined.  The veteran has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's hemorrhoids are currently rated as 0 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2007).  Under DC 7336, external or internal hemorrhoids are 
assigned a noncompensable rating when they are mild or 
moderate.  A 10 percent disability rating is assigned when 
external or internal hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A maximum 20 percent disability rating 
is assigned when there are external or internal hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  Id.

The medical evidence relevant to this claim consists of 
private treatment records from November 1999 through December 
2000.  A VA examination was conducted in May 2004.  Although 
the veteran submitted treatment records from January through 
June 2003, they do not show any complaints of hemorrhoids.  
Rather these treatment records relate to the veteran's 
stomach complaints and show a diagnosis of gastroesophageal 
reflux disease.  In addition, an April 2004 letter from the 
veteran's treating physician does not indicate the veteran 
has received treatment by this doctor for hemorrhoids.

The private treatment records from November 1999 through 
December 2000 show that rectal examinations in January 2000 
and October 2000 were negative for any signs of rectal 
bleeding or hemorrhoids.  In December 2000, the veteran was 
seen for complaints of gastrointestinal bleeding and 
hemorrhoids.  Although the doctor noted that he saw 
hemorrhoids, he was not convinced that the blood he saw was 
coming just from the hemorrhoids as they were not thrombosed, 
although some may have been active.  The veteran was given a 
GI referral, but there is no evidence that he followed 
through with this.  

The veteran underwent VA examination in May 2004.  He 
reported having internal hemorrhoids from which he has 
bleeding every two months, especially whenever he is 
constipated.  The amount of blood is less than one spoon.  He 
also reported sometimes finding staining of his underwear.  
On physical examination, there were no signs of anemia or any 
signs of active bleeding, fissures, swelling or fecal 
incontinence.  In rendering a diagnosis, the examiner stated 
that the veteran is more likely than not to have internal 
hemorrhoids that are more likely than not causing him 
significant discomfort in the form of bleeding from time to 
time and staining of the underwear.  No further testing was 
indicated.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for his 
service-connected hemorrhoids.  The evidence fails to show 
that the veteran has large or thrombotic hemorrhoids that are 
irreducible and with excessive tissue.  Nor does the evidence 
show that the veteran has persistent bleeding with secondary 
anemia or fissures.  Rather the evidence merely shows the 
veteran has mild to moderate hemorrhoids, which warrants a 
noncompensable rating under Diagnostic Code 7336.  

The benefit of the doubt doctrine has been considered in 
reviewing the veteran's claim, but the preponderance of the 
evidence is against the claim.  Consequently, the veteran's 
claim must be denied.




ORDER

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied.


REMAND

The Board hereby remands the issues for service connection 
for bilateral knee disabilities and diabetes mellitus type II 
for additional development.

First, there is a deficiency in the June 2003 notice provided 
to the veteran in that he has not been advised of the fourth 
Pelegrini II element, to wit, to provide any evidence he has 
in his possession.  Thus the veteran should be provided with 
such notice and given an opportunity to respond.

Second, the Board notes that the veteran's primary argument 
with regard to his bilateral knee disabilities is that they 
began during his period of service in the Navy Reserve.  
Although the veteran has submitted excerpts of his service 
medical records for his period of Reserve service, it is 
clear that not all of the service medical records have been 
obtained.  This should be accomplished.  

Finally, the Board finds that the veteran should be scheduled 
for VA examinations for his knees and diabetes mellitus.  The 
veteran is hereby advised that it is incumbent upon him to 
submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he should submit 
to VA copies of any evidence relevant to 
these claims that he has in his possession 
and has not already submitted.  See 38 C.F.R. 
§ 3.159(b) (2007).

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the veteran's service 
medical records for the period of his Reserve 
duty commencing in July 1995 to when he 
separated, apparently in 2002.  Associate all 
requests and records received with the claims 
file.  If records are unavailable from any 
sources, a negative reply is requested.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for VA examinations related to his 
claims concerning his knees and diabetes.  
The claims file must be provided to each 
examiner for review in conjunction with the 
examination.

Knee Disabilities - After reviewing the file 
and conducting any necessary diagnostic 
testing, the examiner should answer the 
following questions:

a)  Does the veteran have a chronic 
disorder in either one or both of his 
knees that is causing his current 
complaints, and if so, what is the medical 
diagnosis of such disorder?

b)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that 
any current knee disorder (bilateral or 
unilateral) is related to any disease or 
injury incurred or noted during service, 
including any injury received during 
active or inactive duty for training?  

Diabetes Mellitus - After reviewing the file 
and conducting any necessary diagnostic 
testing, the examiner should answer the 
following questions:

a)  Does the veteran currently have 
diabetes mellitus type II?

b)  If so, is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that it is related to any disease or 
injury incurred during service?  The 
examiner is specifically directed to 
consider the treatment notes from 1988 
concerning the apparent investigation into 
the presence of diabetes.  

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


